The State of




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    September 29, 2015

                                   No. 04-15-00204-CR

                                  Robert RODRIGUEZ,
                                        Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

              From the 274th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 13-0979-CR-A
                         Honorable Gary L. Steel, Judge Presiding


                                      ORDER

      Appellant’s motion for extension of time to file brief is GRANTED.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court